Citation Nr: 1104089	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disability [to include posttraumatic stress disorder (PTSD), 
depression, and/or psychotic disorder], claimed as directly 
related to service and secondary to tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from October 2002 to August 2006.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the Veteran's service-connection claims 
for PTSD, depression, tinnitus, and a right shoulder condition.  
The Veteran disagreed with the RO's determinations and perfected 
an appeal as to each issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Los Angeles RO in 
September 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

Since the September 2010 hearing, the Veteran has submitted 
additional medical and lay evidence directly to the Board, 
accompanied by a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2010).

Clarification of issue on appeal

Although the Veteran and his representative originally developed 
two separate service-connection claims for PTSD and depression, 
the Board is now expanding the issues to include consideration of 
whether the Veteran is entitled to service connection for any 
acquired psychiatric disorder.  The United States Court of 
Appeals for Veterans Claims (the Court) has recently determined 
that a PTSD claim cannot be limited to a PTSD diagnosis alone, 
but "must rather be considered a claim for any mental disorder 
that may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits or 
that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been diagnosed with 
a psychotic disorder NOS.  During the pendency of the appeal, the 
Veteran has also asserted he experiences depression and has PTSD.  
The Board is therefore expanding the issue on appeal at this 
time, and will consider whether service connection may be awarded 
for an acquired psychiatric disorder, to include PTSD, 
depression, and a psychotic disorder as instructed by the Court 
in Clemons.  

The Veteran's service-connection claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
currently on appeal must be remanded for further procedural and 
evidentiary development.  

Service connection claim for a right shoulder disability

In essence, the Veteran contends that he has a current right 
shoulder disability that was caused by wear and tear he endured 
during his active duty service through regular physical training 
exercises, which included push-ups and pull-ups.  The Veteran 
does not assert that he sustained any specific injury to his 
right shoulder in service.  See the September 2010 hearing 
transcript, pages 15-18.  

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

In support of his claim, the Veteran has submitted a lay 
statement from his in-service roommate, D.E.R., who indicated 
that the Veteran frequently complained of right shoulder pain 
following training exercises during his active service.                   
See the September 2010 statement of D.E.R.  In addition, the 
Veteran submitted recent VA treatment reports indicating the 
presence of right shoulder arthralgia with secondary tendonosis 
and mild instability.  See, e.g., the Veteran's April 12, 2010 VA 
General Outpatient Consult Note.  A VA physician has stated that 
this arthralgia is "likely due to overuse and excessive weight 
bearing activities required during active duty."  Id. 

The Board notes that "arthralgia" is defined as pain in a 
joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) [citing, 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)].  
Significantly, arthralgia (pain) alone, without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Cf. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in 
part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In this 
regard, although the Veteran in this case is competent to testify 
as to observable symptomatology such as ongoing right shoulder 
pain, he is not competent to diagnose himself with an underlying 
shoulder disability that may or may not be causing such pain.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer].  

Despite the Veteran's ongoing complaints of right shoulder pain, 
the record is unclear as to whether the Veteran actually has an 
underlying right shoulder disability.  Indeed, recent x-rays 
reports have shown "[n]o significant degenerative changes.  No 
acute fracture or dislocation."  See the Veteran's April 12, 
2010 VA General Outpatient Consult Note.  As such, the Board 
believes an examination should be scheduled to determine if the 
Veteran has a current right shoulder disability manifested by 
arthralgia, and if so, whether a relationship exists between any 
such diagnosed disability and the Veteran's active duty military 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Service connection claim for tinnitus

The Veteran also contends that he currently experiences tinnitus, 
and that his tinnitus is due to in-service acoustic trauma 
sustained in performance of his duties as a Korean linguist, 
which required listening to radio traffic and static through 
headsets upwards of ten hours each day.  See the September 2010 
hearing transcript, page 11.  

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not a veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this connection, the Board 
in no way doubts that the Veteran currently experiences ongoing 
tinnitus.  Similarly, the Board finds no reason to disbelieve the 
Veteran's assertions that he was exposed to acoustic trauma in 
service during the performance of his duties as a linguist.  

The Veteran does not assert that his tinnitus had its onset in 
service, nor does he assert that he has experienced tinnitus 
continuously since service.  Rather, at his September 2010 
hearing, the Veteran specified that his tinnitus had its onset in 
December 2008, following the death of his best friend, and at the 
same time he started experienced symptoms he associates with his 
claimed psychiatric disability.  See the September 2010 hearing 
transcript, pages 8 and 13. 

Although some VA treatment reports indicate that the Veteran's 
tinnitus is a "normal variant due to his history of active duty 
requirements" [see the Veteran's April 12, 2010 VA General 
Outpatient Consult Note], there is no medical opinion of record 
taking into account the entirety of the Veteran's reported 
history and linking the Veteran's tinnitus to his active duty 
service, or ruling out any such connection.  This history 
includes the Veteran's reported date of onset more than two years 
after his separation from service.  As such, the Board believes 
an examination must be scheduled addressing the etiology of the 
Veteran's tinnitus before an informed decision on the merits can 
be made.  38 C.F.R. § 3.159(c)(4).

Service connection claim for an acquired psychiatric disorder

The Veteran has advanced two theories of entitlement for his 
service-connection claim for an acquired psychiatric disability.  
In June 2009, the Veteran asserted that his PTSD and his 
depression were directly related to in-service abuse he sustained 
during his basic training in the form of "verbal lashings for 
minor offenses," as well as by challenges he faced "dealing 
with war as a part of daily life" in his participation in 
simulated war games.  See the Veteran's June 2009 Notice of 
Disagreement, page 2.  In the alternative, the Veteran claims 
that he has a current psychiatric disability that is proximately 
due to his tinnitus. 

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).       See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board initially notes that the RO has not provided the 
Veteran adequate notification addressing the information and 
evidence needed to substantiate a claim for service connection on 
a secondary basis, to include evidence that the Veteran's 
service-connected disability either caused or aggravated his 
additional disability.  This is significant because the statutory 
and regulatory provisions addressing secondary service-connection 
claims, outlined in 38 C.F.R. § 3.310, are different from the 
provisions addressing direct service-connection claims.  See 38 
C.F.R.      § 3.303.  Similarly, because the Board has now 
expanded the Veteran's service-connection claim from one simply 
for PTSD and depression to one for any psychiatric disability, 
the RO has not yet had the opportunity to provide the Veteran 
pre-adjudicatory notice of the information and evidence necessary 
to support a claim for any acquired psychiatric disorder.  
Corrective notification action is thus needed.    38 C.F.R. §§ 
3.159(b).

In addition, although the Veteran has been diagnosed with a 
psychotic disorder NOS, he also contends he currently has other 
mental disorders [to include PTSD, depression, personality 
disorder, schizophrenia, and bipolar disorder], which by his own 
testimony had their onset not in service, but following the death 
of his friend after separation from service, and at the same time 
he developed tinnitus.                       See the September 
2010 hearing transcript, page 13.  Crucially, the Veteran has not 
been afforded a VA mental disorder examination to clarify the 
current nature and etiology of his mental disability or 
disabilities.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request information regarding any 
additional treatment he may have received 
for his right shoulder condition, 
tinnitus, or psychiatric disabilities.  
Thereafter, VBA should take appropriate 
steps to secure any medical treatment 
records so identified that are not already 
of record, and associate them with the 
Veteran's VA claims folder.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should also send the Veteran a 
letter explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the Veteran's claim of 
entitlement to service-connection for an 
acquired psychiatric disorder, both on a 
direct and secondary basis.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim, in terms of           
38 C.F.R. §§ 3.303 and 3.310, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran. 

3.  The VBA should then schedule the 
Veteran for a physical examination of his 
right shoulder.  X-rays should be taken at 
the time of the examination.  The examiner 
should review the Veteran's VA claims 
folder, his x-ray results, and a copy of 
this REMAND, and after a thorough 
examination, should indicate if in fact, 
the Veteran has a current right shoulder 
disability or disabilities.  In doing so, 
the examiner should comment upon the 
Veteran's complaints of ongoing right 
shoulder pain.  If the Veteran does in 
fact have a current right shoulder 
disability, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not that such 
disability had its onset in, or is 
otherwise related to the Veteran's active 
duty military service, to include his in-
service physical training requirements 
[i.e. push-ups, pull-ups, weightlifting, 
etc.].  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to 
provide the basis for all opinions 
reached.  

4.  The VBA should also schedule the 
Veteran for an audiological examination to 
determine the nature and etiology of the 
Veteran's tinnitus.  As above, the 
Veteran's VA claims folder and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiner.  
After examination of the Veteran and 
review of all pertinent medical records, 
the examiner should provide an opinion 
with supporting rationale as to whether it 
is as likely as not that the Veteran's 
tinnitus is related to his active duty 
military service, to include in-service 
exposure to noise as a linguist.  If the 
examiner finds that the Veteran's tinnitus 
was more likely caused by an event or 
occurrence following his separation from 
service, the examiner should so state, and 
explain the basis for this opinion.  
A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.

5.  Finally, the VBA should schedule the 
Veteran for a mental health examination.  
The examiner should review the Veteran's 
entire VA claims folder and a copy of this 
REMAND.  After a thorough examination, the 
examiner should clarify the Veteran's 
specific mental health diagnosis or 
diagnoses, and provide an opinion with 
supporting rationale as to the following 
questions:

a.)	 Is it as likely as not that 
the Veteran has an acquired 
psychiatric disability that is caused 
or aggravated by his active duty 
military service, to include his 
self-described experiences during 
basic training?  

b.)	 Is it as likely as not that 
the Veteran has an acquired 
psychiatric disability that is caused 
or aggravated by his tinnitus?  

As above, if the examiner determines that 
any diagnosed psychiatric disability is 
not likely due to the Veteran's service or 
to his tinnitus disability, but more 
likely a result of another cause, the 
examiner should so state, and explain the 
basis for this opinion.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to provide the basis for all 
opinions reached.

      6.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claims.  If the claims are 
denied, in whole or in part, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


